Name: Commission Regulation (EEC) No 2374/79 of 26 October 1979 on the sale at reduced prices of certain products in the beef and veal sector held by intervention agencies to certain welfare institutions and bodies, amending Regulation (EEC) No 1687/76 and repealing Regulations (EEC) No 2035/74 and (EEC) No 2036/74
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 272/16 Official Journal of the European Communities 30. 10 . 79 COMMISSION REGULATION (EEC) No 2374/79 of 26 October 1979 on the sale at reduced prices of certain products in the beef and veal sector held by intervention agencies to certain welfare institutions and bodies, amending Regulation (EEC) No 1687/76 ahd repealing Regulations (EEC) No 2035/74 and (EEC) No 2036/74 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 425/77 (2), and in particular Article 7 (3) thereof, Whereas Council Regulation (EEC) No 1055/77 (6) provides that, in the case of products held by an inter ­ vention agency stored outside the territory of the Member State within whose jurisdiction it falls , a different selling price from that for products stored on that territory may be fixed ; whereas Commission Regulation (EEC) No 1 805/77 (7) fixed the method for calculating the selling prices for such products ; whereas, in order to avoid any confusion, it should be made clear that the prices fixed by this Regulation do not apply as they stand to those products ; Whereas in the case of products sold in a Member State other than that where they are held in store, the provisions of Commission Regulation (EEC) No 1 687/76 (8), as last amended by Regulation (EEC) No 2330/79 O should apply ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, Whereas a feature of the situation on the Community beef and veal market is the existence of stocks built up as a result of intervention buying ; whereas it is appropriate to avoid prolonging this storage because of the high costs which result ; whereas it is possible to apply the rules laid down in Article 1 ( 1 ) (d) of Council Regulation (EEC) No 98/69 (3), as amended by Regulation (EEC) No 429/77 (4) ; HAS ADOPTED THIS REGULATION :Whereas the disposal of this meat presents certain difficulties on a market affected by excess supply ; whereas arrangements should therefore be made for special sales of a kind likely to cause as little interfer ­ ence as possible with the normal disposal of meat on the market ; whereas its sale at reduced prices to welfare institutions and bodies is a measure of the kind required and capable of proving effective if oper ­ ated over a sufficiently long period ; Article 1 1 . Every Member State may authorize welfare insti ­ tutions and bodies situated on its territory which so request to purchase certain products in the beef and veal sector out of stocks held by the intervention agen ­ cies at reduced prices fixed in advance. A request from such institution or body shall be accompanied by a written undertaking to use the products concerned only for the benefit of the persons for whose needs it is responsible. 2 . Sales shall be carried out in accordance with the provisions of Regulation (EEC) No 2173/79 and of this Regulation . Whereas it is appropriate to sell the products at prices fixed in advance in accordance with the provisions laid down in Commission Regulation (EEC) No 2173/79 (5); whereas in order to ensure that products purchased reach their appointed destination detailed rules as to control should also be laid down ; whereas it is , moreover, desirable to specify minimum selling quantities adapted to the requirements of prospective purchasers ; ( ») OJ No L 148 , 28 . 6. 1968, p . 24. (') OJ No L 61 , 5 . 3 . 1977, p . 1 . (J) OJ No L 14, 21 . 1 . 1969, p. 2. ( «) OJ No L 61 , 5. 3 . 1977, p. 18 . C) OJ No L 251 , 5. 10 . 1979, p. 12. (6) OJ No L 128, 24. 5 . 1977, p. 1 . (7) OJ No L 198, 5/8 . 1977, p . 19 . ( «) OJ No L 190, 14. 7. 1976, p . 1 . H OJ No L 266, 24. 10 . 1979, p. 15. 30 . 10 . 79 Official Journal of the European Communities No L 272/ 17 They shall not sell products which were taken over after 30 April 1979 . 3 . Member States which avail themselves of the power provided for in paragraph 1 shall prepare a list of the institutions and bodies as referred to in that paragraph . Such lists, which shall contain the name and address of each institution or body and particulars as to the approximate number of persons for which it is responsible, shall be sent to the Commission, as shall any amendments thereto . 4. The intervention agencies shall sell the products held by them to any institution or body appearing on one of the lists referred to in paragraph 3 which so requests . Any institution or body wishing to purchase products from an intervention agency situated in another Member State shall present a certificate issued by the competent authority in its own Member State. The selling intervention agency shall endorse on such certificate the quantity of products sold . 5 . The products referred to in paragraph 1 and their sales price shall be laid down in the Annex. Article 5 With a view to the control of the boning and cutting operations referred to in Article 3 ( 1 ) and the delivery and receipt by the beneficiary institution or body, 100 kilograms of boned meat shall correspond to 130 kilo ­ grams of unboned meat. Article 6 Regulation (EEC) No 1687/76 is amended as follows : In the Annex, 'II . Products subject to a use and/or destination other than that mentioned under I' : (a) point 6 is deleted ; (b)  the following point 1 8 is added : ' 18 . Regulation (EEC) No 2374/79 of 26 i October 1979 on the sale at reduced prices of certain products in the beef and veal sector held by intervention agencies to certain welfare institutions and ! bodies ( 18) Article 2 By way of derogation from Article 17 (2) of Regulation (EEC) No 2173/79, the minimum quantity which may be sold shall be 500 kilograms for hindquarters and 250 kilograms for the other products . ( «) OJ No L 272, 30 . 10 . 1979, p. 16. ;  Section 104 :  'for institutions (Regulation (EEC) No 2374/79)'  bestemd til institutioner (forordning (EÃF nr. 2374/79)'  fÃ ¼r gemeinnÃ ¼tzige Einrichtung bestimmt (Verordnung (EWG) Nr. 2374/79)'  'destinees Ã des institutions (rÃ ¨glement (CEE) n0 2374/79)'  destinati ad instituzioni (regolamento n . 2374/79)' Article 3 1 . Any institution or body appearing on a list as referred to in Article 1 (3) may purchase through an agent or other intermediary. In such cases the agent or other intermediary shall , when presenting the request for delivery from the institution or body that he repre ­ sents, furnish proof of his authority to purchase the quantity requested by this institution or body. Agents and other intermediaries may, to the extent required to meet the needs of the institutions or bodies concerned, store, and where necessary, bone and cut the products purchased by them . 2. The agents and other intermediaries and the institutions and bodies referred to in the preceding paragraphs shall keep up-to-date accounts whereby the destination and use of the products concerned may be verified ; in particular it must be possible to verify that the quantity of products purchased corres ­ ponds to that consumed.  bestemd voor instellingen (Verordening (EEG) nr. 2374/79)'. Article 7 Commission Regulations (EEC) No 2035/74 ( ! ) and (EEC) No 2036/74 (2) are hereby repealed. Article 8 This Regulation shall enter into force on 1 November 1979 . Article 4 The intervention agencies shall give priority to selling the products which have been stored the longest. ( ¢) OJ No L 210, 1 . 8 . 1974, p . 53 . I2) OJ No L 210, 1 . 8 . 1974, p. 56. No L 272/ 18 Official Journal of the European Communities 30 . 10 . 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 October 1979 . For the Commission Finn GUNDELACH Vice-President 30. 10. 79 Official Journal of the European Communities No L 272/ 19 ANNEXE  ANHANG  ALLEGATO  BIJLAGE  ANNEX  BILAG Prix de vente en Ã cus par 100 kg de produits (*) Verkaufspreise in ECU je 100 kg des Erzeugnisses (l ) Prezzi di vendita in ECU per 100 kg di prodotti (') Verkoopprijzen in Ecu per 100 kg produkt (*) Selling price in ECU per 100 kg of product (') Salgspris i ECU pr. 100 kg af produkterne ( l ) DEUTSCHLAND  Hinterviertel, gerade SchnittfÃ ¼hrung mit 5 Rippen, stammend von : Bullen A 120,113 DANMARK  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte »pistoler « af : Kvier 1 Stude 1 Tyre Ã ¡ Ungtyre 1 110,118 111,606 118,024 127,323 120,003 123,784 120,071 120,071 132,422 126,397 118,436 FRANCE  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite * pistola », provenant des : BÃ ufs O Jeunes bovins R IRELAND  Hindquarters, straight cut at third rib, from : Steers 1 Steers 2 ITALIA  Quarti posteriori, taglio a 5 costole, detto pistola, provenienti dai : Vitelloni 1 Vitelloni 2 NEDERLAND  Achtervoeten, recht afgesneden op i ribben, afkomstig van : Stieren, le kwaliteit (*) Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tat membre dont relÃ ¨ve l'organisme d'intervention dÃ ©tenteur, ces prix sont ajustÃ ©s conformÃ ©ment aux dispositions du rÃ ¨glement (CEE) n ° 1805/77. ( ! ) Falls die Lagerung der Ezeugnisse auÃ erhalb des fÃ ¼r die betreffende Interventionsstelle zustÃ ¤ndigen Mitgliedstaats erfolgt, werden diese Preise gemÃ ¤Ã  den Vorschriften der Verordnung (EWG) Nr. 1805/77 angepaÃ t. (') Qualora i prodotti siano immagazzinati fuori dello Stato membro da cui dipende l'organismo d intervento detentore, detti prezzi ven ­ gono ritoccati in conformitÃ del disposto del regolamento (CEE) n. 1805/77. ( f ) In geval dat de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze produkten onder zich heeft ressorteert, worden deze prijzen aangepast overeenkomstig de bepalingen van Verordening (EEG) nr. 1805/77. (!) Where the products are stored outside the Member States where the intervention agency responsible for them is situated, these prices shall be adjusted in accordance with Regulation (EEC) No 1805/77 . (&gt;) SÃ ¥fremt produkterne er oplagrede uden for den medlemsstat, hvor det interventionsorgan, der ligger inde med produkterne, er hjemehÃ ¸rende, tilpasses disse priser i overensstemmelse med bestemmelserne i forordning (EÃF) nr. 1805/77. No L 272/20 Official Journal of the European Communities 30 . 10 . 79 UNITED KINGDOM A. Great Britain  Hindquarters, straight cut at third rib, from : Steers Ã  Steers Ã  Heifers M/H B. Northern Ireland  Hindquarters, straight cut at third rib, from : Steers L/M Steers L/H Steers Ã ¤ Heifers Ã ¤ 129,443 129,443 127,767 127,806 127,806 127,806 123,452